DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 03/28/2021.
Claims 1–10 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIM 1 recites a computer implemented method used by an data integration system. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIM 1 recites, at least in part, a data integration system, comprising: an integration device, comprising: a storage circuit, configured to store instructions of: receiving a first digital imaging and communications in medicine (DICOM) data object comprising a first attribute item; searching for a second attribute item corresponding to the first attribute item; and converting the first attribute item of the first DICOM data object to the second attribute item; and a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage circuit.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving a first digital imaging and communications in medicine (DICOM) data object comprising a first attribute item;) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including an integration device, comprising: a storage circuit, configured to store instructions. These elements are broadly recited in the specification at, for example, paragraph [0011] which describes the integration device. “FIG. I is a schematic diagram of an integration device 10 according to an embodiment of the present invention. The integration device 10 may be (located) in a medical institution Hb and may be remotely-located from another medical institution Ha. In some embodiments, the integration device 10 may be a (computer) terminal (such as a medical instrument or workstation) or a mobile device (such as a laptop, mobile phone, or tablet), and may include a processing circuit 100 and a storage circuit 1 10. The integration device 10 may automatically store/save, receive/aggregate, or consolidate/reorganize data (such as medical data), and may transmit the (received) data to another device (such as a host or a terminal)."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of data standard conversion in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-10 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-10 are abstract ideas and do not contain additional elements for consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1-10 are rejected as under 35 U.S.C. 102(a) as being anticipated by Silva-Craig (US 2002/0133373 A1)

CLAIM 1 – 
Silva-Craig teaches a system having the limitations of:
A data integration system, comprising: an integration device, comprising: a storage circuit, configured to store instructions of: receiving a first digital imaging and communications in medicine (DICOM) data object comprising a first attribute item ([0032] The interface unit 220 allows transmission of medical images and medical information as described above with reference to FIG. 1. The interface unit 220 may receive images in a medical image format, preferably in DICOM format, from the PACS 215 via the PACS interface connection 224.)
searching for a second attribute item corresponding to the first attribute item; and converting the first attribute item of the first DICOM data object to the second attribute item; and a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage circuit. ([0015] In a preferred embodiment, the method includes converting the medical information from a first format into a second format compatible with the medical image format. Then, in a preferred embodiment, the method includes transmitting the converted medical information with the medical image to a data center. Finally, the method includes storing the converted medical information with the medical image in the data center. The medical information and medical image may be retrieved by a user. Preferably, the user accesses the data center via a web browser, DICOM viewing workstation, or other such access device.)

CLAIM 2 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 1, wherein the first attribute item is a first medical record number conforming to a first medical institution organizational architecture, and the second attribute item is a second medical record number conforming to a second medical institution organizational architecture.  ([0026] Preferably, the medical image and medical information are later viewable and easily retrievable, such as by their common identification element (such as patient name or record number, for example. [0015] In a preferred embodiment, the method includes converting the medical information from a first format into a second format compatible with the medical image format. Then, in a preferred embodiment, the method includes transmitting the converted medical information with the medical image to a data center. Finally, the method includes storing the converted medical information with the medical image in the data center. The medical information and medical image may be retrieved by a user. Preferably, the user accesses the data center via a web browser, DICOM viewing workstation, or other such access device [0037] FIG. 3 illustrates a flowchart 300 for integrating medical information into an image archive in accordance with the medical information system 100 of FIG. 1. First, at step 310, medical information, such as radiology information (patient name, accession number, referring physician, radiology reports, as examples), administrative information, or other clinical information, for example, is obtained from a patient. Preferably, the medical information is obtained by a healthcare practitioner (such as a physician, radiologist, or technician, for example). Alternatively, the medical information may be recorded by medical diagnostic equipment. Preferably, the medical information is formatted according to a medical information format, such as HL-7 format.)

CLAIM 3 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 1, wherein the first attribute item and the second attribute item correspond to one identification number, date of birth, or name.  ([0026] Preferably, the medical image and medical information are later viewable and easily retrievable, such as by their common identification element (such as patient name or record number, for example). See also [0037])

CLAIM 4 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 1, wherein the integration device automatically searches for the second attribute item corresponding to the first attribute item, and automatically converts the first attribute item of the first DICOM data object to the second attribute item.  ([0015] In a preferred embodiment, the method includes converting the medical information from a first format into a second format compatible with the medical image format. Then, in a preferred embodiment, the method includes transmitting the converted medical information with the medical image to a data center. Finally, the method includes storing the converted medical information with the medical image in the data center. The medical information and medical image may be retrieved by a user. Preferably, the user accesses the data center via a web browser, DICOM viewing workstation, or other such access device. [0022] The PACS 115 preferably stores medical images. Preferably, the PACS 115 stores images as digital images. Typically, images are stored in the PACS 11S using the DICOM (Digital Imaging and Communications in Medicine) format. In a preferred embodiment, the PACS 115 is housed in a healthcare facility. Preferably, the PACS 115 is a local archive. Preferably, images are stored in the PACS 115 by healthcare practitioners (such as imaging technicians, physicians, radiologists, for example) after a medical imaging of a patient or are automatically transmitted from medical imaging devices. Preferably, the PACS 115 may also be a display device or viewing workstation, for example.)

CLAIM 5 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 1, wherein the integration device provides a user interface, the first attribute item of the first DICOM data object is changed to the second attribute item by manual editing.  ([0012] As described above, it is currently difficult to transfer patient images and reports between healthcare facilities due to the localized nature of the on site databases. Typically, films and reports are manually transferred between facilities (often referred to as "sneaker net" in the art). Manual transfer is inefficient because it wastes time, money, and human resources. Additionally, the separation of DICOM image data and HL-7 clinical reports due to incompatible formats increases hospital computing resource usage due to the need for separate systems. Centralized access to both images and clinical data may improve the workflow of a healthcare facility by providing a single storage system and a single viewing system rather than separate systems for images and for clinical reports. Integrated access to images and clinical reports may allow for improved diagnosis and treatment of patients through fast, comprehensive access to both images and supporting clinical data.)

CLAIM 6 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 1, further comprising: a first mobile device, configured to generate a data request, the data request comprises one of a Uniform Resource Locator, a Quick-Response code, a barcode, a token, and a plain text; and a second mobile device, configured to access the first DICOM data object via a wide area network (WAN) according to the data request.  ([0012] As described above, it is currently difficult to transfer patient images and reports between healthcare facilities due to the localized nature of the on site databases. Typically, films and reports are manually transferred between facilities (often referred to as "sneaker net" in the art). Manual transfer is inefficient because it wastes time, money, and human resources. Additionally, the separation of DICOM image data and HL-7 clinical reports due to incompatible formats increases hospital computing resource usage due to the need for separate systems.)

CLAIM 7 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 6, further comprising: a medical device; and a picture archiving and communication system (PACS) server, wherein the first mobile device provides a first user interface, the first user interface is configured to indicate a plurality of DICOM data objects available for selection, the plurality of DICOM data objects come from the medical device or the PACS server, the first mobile device generates the data request when the first DICOM data object is selected from the plurality of DICOM data objects.  ([0032] The interface unit 220 allows transmission of medical images and medical information as described above with reference to FIG. 1. The interface unit 220 may receive images in a medical image format, preferably in DICOM format, from the PACS 215 via the PACS interface connection 224. A preferred embodiment includes a medical information source that includes medical information in a medical information format, a medical image source that includes medical images in a medical image format, a data center for storing medical images and medical information in at least one format, and an interface for transmitting images and medical information between the medical information source and the medical image source and the data center. In a preferred embodiment, the interface simultaneously transmits both medical images and medical information in different formats.)

CLAIM 8 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 7, further comprising: a database server, wherein the medical device or the PACS server transmits the plurality of DICOM data objects or merely transmits the first DICOM data object to the database server via the WAN.   ([0024] The interface unit 120 allows communication between the data center 130, the hospital information system 110, and the PACS 115. Preferably, the interface unit 120 uses a network (preferably, a Wide Area Network (WAN) such as a private network or the Internet, for example) to communicate between the hospital information system 110 and the PACS 115 and the data center 130. In a preferred embodiment, the interface unit 120 also includes a broker (such as Mitra lmaging"s PACS Broker) to allow medical information and medical images to be transmitted together and stored together. Preferably, the hospital information system interface connection 122 of the interface unit 120 is a network (preferably, a WAN such as a private network or the Internet, for example). Additionally, the PACS interface connection 124 is preferably a network such as a private network or the Internet, for example. The data center interface connection 128 is also preferably a network such as a private network or the Internet, for example. Preferably, the hospital information system 110 and the PACS 115 may communicate with the data center 130 via the interface unit 120. Additionally, the hospital information system 110 preferably may communicate with the PACS 115 via the interface unit 120. [0032] The interface unit 220 allows transmission of medical images and medical information as described above with reference to FIG. 1. The interface unit 220 may receive images in a medical image format, preferably in DICOM format, from the PACS 215 via the PACS interface connection 224. A preferred embodiment includes a medical information source that includes medical information in a medical information format, a medical image source that includes medical images in a medical image format, a data center for storing medical images and medical information in at least one format, and an interface for transmitting images and medical information between the medical information source and the medical image source and the data center. In a preferred embodiment, the interface simultaneously transmits both medical images and medical information in different formats.)

CLAIM 9 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 1, further comprising: a multi-function product (MFP), configured to provide a second user interface, the second user interface is configured to indicate a plurality of DICOM data objects available for selection, the plurality of DICOM data objects includes the first object DICOM data object; a burning device; a storage device, wherein the storage device is an optical data storage device; and a server, coupled to the MFP, configured to instruct the burning device to store first DICOM data object selected from the plurality of DICOM data objects in the storage device.  ([0004] Typically, data stored in a PACS is stored as DICOM data. DICOM stands for Digital Imaging and Communications in Medicine. DICOM is a standard for image and information transmission. DICOM relates to the transfer of electronic data between medical diagnostic and imaging systems. The DICOM protocol may be employed in communication between medical devices and PACS. The DICOM standard enumerates a command set, data formats, interface specifications, communication protocols, and command syntax. However, the DICOM standard does not specify details of implementation. DICOM sets forth Information Objects (types of data, such as computerized tomography, magnetic resonance, x-ray, ultrasound, etc.), Service Classes (actions with data, such as send, receive, print, etc.), and data transmission protocols. The Service Class User (SCU) protocol governs use of the DICOM service. The Service Class Provider (SCP) protocol governs the provider of the DICOM service. [0015] Finally, the method includes storing the converted medical information with the medical image in the data center. The medical information and medical image may be retrieved by a user. Preferably, the user accesses the data center via a web browser, DICOM viewing workstation, or other such access device. [0020] FIG. 1 illustrates a medical information system 100 used in accordance with a preferred embodiment of the present invention. The medical information system 100 includes a plurality of subsystems, such as a hospital information system 110, a PACS (Picture Archiving and Communication System) 115, an interface unit 120, a data center 130, and an external access interface 140. The interface unit 120 includes a hospital information system interface connection 122, a PACS interface connection 124, and a data center interface connection 128. The interface unit 120 facilitates communication between the hospital information system 110, the PACS 115, and the data center 130. The external access interface 140 allows access by entities, such as healthcare facilities (for example, a hospital, clinic, doctor"s office, other medical office, or terminal) to the data center 130. [0033] Preferably, when a user accesses the viewer 234 via the external access interface 240 and requests an image and/or medical information (such as by using a signal or a command, for example), the viewer 234 retrieves the images and/or medical information from the archive 232. The user may view the requested images and/or medical information via the viewer 234. Preferably, the user views the requested images and/or medical information via the viewer 234 using a web browser, DICOM viewing station, or other such access device.)
CLAIM 10 – 
Silva-Craig further teaches a system having the limitations of:
The data integration system of claim 1, further comprising: a storage device, configured to store the first DICOM data object and a dedicated application software, and the dedicated application software supports reading of the first DICOM data object.  ([0004] Typically, data stored in a PACS is stored as DICOM data. DICOM stands for Digital Imaging and Communications in Medicine. DICOM is a standard for image and information transmission. DICOM relates to the transfer of electronic data between medical diagnostic and imaging systems. The DICOM protocol may be employed in communication between medical devices and PACS. The DICOM standard enumerates a command set, data formats, interface specifications, communication protocols, and command syntax. However, the DICOM standard does not specify details of implementation. DICOM sets forth Information Objects (types of data, such as computerized tomography, magnetic resonance, x-ray, ultrasound, etc.), Service Classes (actions with data, such as send, receive, print, etc.), and data transmission protocols. The Service Class User (SCU) protocol governs use of the DICOM service. The Service Class Provider (SCP) protocol governs the provider of the DICOM service. [0015] Finally, the method includes storing the converted medical information with the medical image in the data center. The medical information and medical image may be retrieved by a user. Preferably, the user accesses the data center via a web browser, DICOM viewing workstation, or other such access device. [0033] Preferably, when a user accesses the viewer 234 via the external access interface 240 and requests an image and/or medical information (such as by using a signal or a command, for example), the viewer 234 retrieves the images and/or medical information from the archive 232. The user may view the requested images and/or medical information via the viewer 234. Preferably, the user views the requested images and/or medical information via the viewer 234 using a web browser, DICOM viewing station, or other such access device.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686